DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al., (hereinafter ‘Koo’, U.S. PGPub. No. 2011/0101862).
Regarding claim 1, Koo discloses a reactive gas application apparatus (as best illustrated in Figs. 1-2 and 7; [0062]; -[0064]; [0095]-[0098]) comprising an instrument (system 10, plasma device 12 in Fig. 1), the instrument comprising: a plasma generating unit (see power source 14, ionizable media source 16 and precursor source 18 connected to plasma device 12), and an outlet for blowing out a reactive gas activated by plasma (see outlet at distal end of device 12 near workpiece “W”), the plasma generating unit comprising: a tubular dielectric (electrode spacer 27 in Fig. 2A) to which a plasma generating gas is introduced (Fig. 1; [0096], “The device 41 also includes an electrode spacer (not explicitly shown) disposed between the inner and outer electrodes 42 and 43, similar to the electrode spacer 27”); an inner electrode (inner electrodes 22, 42) provided inside the tubular dielectric (27) and extending in a tube axis direction of the tubular dielectric (see Figs. 1, 2A and 7); and an outer electrode (outer electrode 23, 43) 
Regarding claim 6, Koo discloses wherein the plasma generating gas contains nitrogen ([0065]).
Regarding claim 7, Koo discloses all of the limitations of the reactive gas application apparatus according to claim 6 (see above), wherein the plasma generating gas has a nitrogen content of 80 to 100 % by volume with respect to a total volume of the plasma generating gas ([0065], “The ionizable media may be a liquid or a gas such as argon, helium, neon, krypton, xenon, radon, carbon dioxide, nitrogen, hydrogen, oxygen, etc. and their mixtures, and the like, or a liquid. These and other gases may be initially in a liquid form that is gasified during application”; as broadly claimed, 100% of the ionizable media may be a liquid or a gas such as nitrogen). 
Regarding claim 8, Koo discloses the reactive gas application device according to claim 1 (see above), which is a medical therapeutic apparatus (Figs. 1 and 7; see [0062], “plasma device 12 may be utilized as an electrosurgical pencil for application of plasma to tissue”). 
Regarding claim 9, Koo discloses the reactive gas application device according to claim 1 (see above), which is a therapeutic apparatus for treating animals excluding humans (it is noted, as broadly claimed, the device is capable of treating animals excluding humans).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Koo. 
Regarding claim 2, Koo discloses all of the limitations of the reactive gas application apparatus according to claim 1. Koo discloses a comparable device wherein the inner electrode has a shaft portion extending in the tube axis direction (as broadly claimed, the inner electrode(s) 22, 42 comprise a ‘shaft’ portion extending in the tube axis direction, see Figs. 1, 2A and 7) and further includes a helical ridge formed on an outer peripheral surface of the shaft portion ([0095]-[0098], specifically [0098] for “grooves 45 may be arranged in a spiral configuration (e.g., rifled) on the inner and outer electrodes 42 and 43”). It is well known in the art (as can be seen in Koo) to provide grooves (45) arranged in a spiral configuration on the inner (and outer) electrodes. 
Koo however fails to explicitly disclose wherein a crest of the helical ridge has an acute angle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the angle of the crest of the helical ridge as taught by Koo such that the angle is an acute angle, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, the apparatus of Koo would not operate differently with the 
Regarding claim 5, Koo discloses all of the limitations of the reactive gas application apparatus according to claim 1, but is silent regarding wherein a length of a region where the inner electrode faces the outer electrode is 1 to 50 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified a length of a region where the inner electrode faces the outer electrode as taught by Koo such that the length is 1 to 50 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 10, Koo discloses a method of treating tissue (Fig. 1; [0064]), comprising providing the reactive gas application apparatus according to claim 1 (see rejection of claim 1 above), and blowing out the reactive gas to a tissue ([0064], “system 10 provides a flow of plasma through the device 12 to a workpiece “W” (e.g., tissue)”; see Fig. 1 for workpiece “W”).
Although Koo discloses a workpiece “W” which for example is a tissue ([0064]), Koo fails to explicitly disclose whether the workpiece is animal or human tissue. It is well known in the art that the method can be performed on an animal or human, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have performed the method on either animal or human tissue. Therefore, it is contemplated that the method is performed on a tissue that is not human tissue. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Fletcher (hereinafter ‘Fletcher’, U.S. PGPub. No. 2004/0148860).
Regarding claim 3, Koo discloses all of the limitations of the reactive gas application apparatus according to claim 1. Although Koo discloses (Figs. 1 and 7) wherein the inner electrode has a shaft 
However, in the same field of endeavor, Fletcher teaches a similar apparatus (Figs. 3-4) comprising concentric inner and outer electrodes (14, 16) separated by a dielectric barrier (20) and forming a gap (22) between the inner electrode and the barrier. Gas may be delivered to the gap, such that when powered, a barrier discharge non-thermal plasma is formed (abstract). Fletcher teaches, ‘the internal electrode 14 is shaped as an auger. This provides the surface of the electrode 14 with a continuous groove 15 throughout the length of the electrode. The size and contour of the groove may be adjusted for best reaction conditions. For example, the depth of the groove 15 could be about 2-3 mm” ([0047]). This configuration provides a high surface area for the plasma, thereby facilitating the chemical reaction ([0020]). It is well known in the art (as can be seen in Fletcher) to provide a groove with any desired size and contour adjusted for best reaction conditions, thereby improving efficiency and output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the interval between the crests of neighboring turns of the helical ridge as taught by Koo to include any size and contour, including wherein an interval between the crests of neighboring turns of the helical ridge is 0.2 to 3.0 mm as viewed in the tube axis direction as taught by Fletcher in order to provide a high surface area for the plasma, adjusted for best reaction conditions, thereby improving efficiency and output. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 4, Koo discloses all of the limitations of the reactive gas application apparatus according to claim 1. Although Koo discloses (Figs. 1 and 7) wherein the inner electrode has a shaft 
However, in the same field of endeavor, Fletcher teaches a similar apparatus (Figs. 3-4) comprising concentric inner and outer electrodes (14, 16) separated by a dielectric barrier (20) and forming a gap (22) between the inner electrode and the barrier. Gas may be delivered to the gap, such that when powered, a barrier discharge non-thermal plasma is formed (abstract). Fletcher teaches, ‘the internal electrode 14 is shaped as an auger. This provides the surface of the electrode 14 with a continuous groove 15 throughout the length of the electrode. The size and contour of the groove may be adjusted for best reaction conditions. For example, the depth of the groove 15 could be about 2-3 mm” ([0047], thereby providing a height of the helical ridge between 0.1 to 3.0 mm). This configuration provides a high surface area for the plasma, thereby facilitating the chemical reaction ([0020]). It is well known in the art (as can be seen in Fletcher) to provide a groove with any desired size and contour adjusted for best reaction conditions, thereby improving efficiency and output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Koo to include wherein a height of the helical ridge is 0.1 to 3.0 mm, as taught by Fletcher in order to provide a high surface area for the plasma, adjusted for best reaction conditions, thereby improving efficiency and output. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794